

115 HR 7382 IH: Fannie Mae and Freddie Mac Lobbying Regulation Act of 2018
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7382IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Royce of California (for himself and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo regulate lobbying by Fannie Mae and Freddie Mac, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fannie Mae and Freddie Mac Lobbying Regulation Act of 2018. 2.Limitations on lobbying activity by Fannie Mae and Freddie MacPart 3 of subtitle A of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4601 et seq.) is amended by adding at the end the following new section:
			
 1357.Limitations on lobbying activity by enterprisesDuring any period in which an enterprise is in conservatorship or receivership pursuant to section 1367, such enterprise may not engage in any activity that would result in such enterprise being a client for purposes of section 3(2) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(2)).
				.
		